                 Case 1:21-cv-00532-SAG Document 94-2 Filed 09/06/21 Page 1 of 1

bocarrasco47@outlook.com

From:               Bryce Carrasco
Sent:               Friday, June 25, 2021 12:31 AM
To:                 Moffet, Brian L.
Subject:            Response to RFAs
Attachments:        Response to RFAs.txt


Mr. Moffet, please find attached plaintiff’s responses to defendant M&T Bank’s first set of RFAs. Served 6/25/2021.

Bryce Carrasco
Cell: 410‐858‐7432
Email: bocarrasco47@outlook.com




                                                           1
